Execution Version


10.1
REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of April
2, 2018, is entered into by and among USA Compression Partners, LP, a Delaware
limited partnership (the “Partnership”), Energy Transfer Equity, L.P., a
Delaware limited partnership (“ETE”), Energy Transfer Partners, L.P., a Delaware
limited partnership (“ETP” and, together with ETE, the “Energy Transfer
Parties”), and USA Compression Holdings, LLC, a Delaware limited liability
company (“USAC Holdings” and, together with the Energy Transfer Parties,
the “Holders” and each individually a “Holder”). Each party to this Agreement is
sometimes referred to individually in this Agreement as a “Party” and all of the
parties to this Agreement are sometimes collectively referred to in this
Agreement as the “Parties.”
WHEREAS, this Agreement is made in connection with the entry into of (i) that
certain Purchase Agreement (the “Purchase Agreement”), dated as of January 15,
2018, by and among USAC Holdings, ETE, Energy Transfer Partners, L.L.C., a
Delaware limited liability company, and, solely for certain purposes set forth
therein, R/C IV USACP Holdings, L.P., a Delaware limited partnership, and ETP;
(ii) that certain Contribution Agreement (the “Contribution Agreement”), dated
as of January 15, 2018, by and among ETP, Energy Transfer Partners GP, L.P., a
Delaware limited partnership and the general partner of ETP, ETC Compression,
LLC, a Delaware limited liability company, the Partnership, and, solely for
certain purposes set forth therein, ETE; and (iii) that certain Equity
Restructuring Agreement (the “Restructuring Agreement” and, together with the
Purchase Agreement and the Contribution Agreement,
the “Transaction Agreements”), dated as of January 15, 2018, by and among ETE,
USA Compression GP, LLC, a Delaware limited liability company and the general
partner of the Partnership (“USAC GP”), and the Partnership;
WHEREAS, the Holders, in the aggregate, beneficially own 52,283,547 common units
representing limited partner interests in the Partnership (“USAC Common Units”)
and each Holder owns the number of USAC Common Units set forth opposite its name
on Schedule I hereto;
WHEREAS, ETP beneficially owns 6,397,965 Class B units representing limited
partner interests in the Partnership (the “USAC Class B Units”), which USAC
Class B Units are convertible into USAC Common Units on a one-for-one basis upon
the one-year anniversary of the Closing Date (as defined herein); and
WHEREAS, the execution and delivery of this Agreement is a condition to the
closing of the transactions contemplated by the Transaction Agreements
(the “Closing”) and, in connection with the Closing, the Partnership and the
Holders wish to enter into this Agreement to provide the Holders certain
registration rights with respect to the USAC Common Units owned by such Holders
(including the USAC Common Units issuable upon the conversion of the USAC Class
B Units).
NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, the Partnership and the Holders hereby agree as
follows:






US 5567798
US-DOCS\97018449.20

--------------------------------------------------------------------------------




ARTICLE I

DEFINITIONS
Section 1.01    Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Contribution Agreement. The terms
set forth below are used herein as so defined:
“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with such specified Person. For the purposes of this definition, “control” means
the power to direct or cause the direction of the management and policies of a
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.
“Agreement” shall have the meaning set forth in the preamble.
“Closing” shall have the meaning set forth in the recitals.
“Closing Date” means April 2, 2018.
“Contribution Agreement” shall have the meaning set forth in the recitals.
“Courts” shall have the meaning set forth in Section 3.15.
“Demanding Holder” and “Demanding Holders” shall have the meaning set forth in
Section 2.01(a).
“Effectiveness Period” shall have the meaning set forth in Section 2.04(a)(ii).
“Energy Transfer Parties” shall have the meaning set forth in the preamble.
“ETE” shall have the meaning set forth in the preamble.
“ETP” shall have the meaning set forth in the preamble.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Filing Date” shall have the meaning set forth in Section 2.04(f).
“Governmental Authority” means any  federal, state, local, municipal, foreign or
multinational government, or any subsidiary body thereof or  governmental or
quasi-governmental authority of any nature, including,  any governmental agency,
branch, commission, department, official, or entity,  any court, judicial
authority, or other tribunal, and  any arbitration body or tribunal.
“Holder” and “Holders” shall have the meaning set forth in the preamble.




2







--------------------------------------------------------------------------------




“Holding Period” means the period beginning on the date of this Agreement
through the earlier of (a) eighteen months after the Closing Date or (b) the
date on which USAC Holdings no longer beneficially owns at least 1,000,000
Registrable Units.
“Issue Price” means $17.03.
“Law” means any applicable domestic or foreign federal, state, local, municipal,
or other administrative order, constitution, law, order, policy, ordinance,
rule, code, principle of common law, case, decision, regulation, statute, tariff
or treaty, or other requirements with similar effect of any Governmental
Authority or any binding provisions or interpretations of the foregoing.
“Liquidated Damages” shall have the meaning set forth in Section 2.04(f).
“Liquidated Damages Cap” shall have the meaning set forth in Section 2.04(g).
“National Securities Exchange” means an exchange registered with the SEC under
Section 6(a) of the Exchange Act (or any successor to such Section) and any
other securities exchange (whether or not registered with the SEC under Section
6(a) of the Exchange Act (or any successor to such Section) that USAC GP shall
designate as a National Securities Exchange for purposes of this Agreement.
“Other Holder” shall have the meaning set forth in Section 2.02(a).
“Partnership” shall have the meaning set forth in the preamble.
“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership dated as of April 2, 2018.
“Party” and “Parties” shall have the meaning set forth in the preamble.
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.
“Piggyback Registration” shall have the meaning set forth in Section 2.02(a).
“Proceedings” means any claim, action, arbitration, mediation, audit, hearing,
investigation, proceeding, litigation, subpoena or suit (whether civil,
criminal, administrative, investigative, or informal) commenced, brought,
conducted, or heard by or before, or otherwise involving, any Governmental
Authority, arbitrator, or mediator.
“Prospectus” means the prospectus or prospectuses (whether preliminary or final)
included in any Registration Statement and relating to Registrable Units, as
amended or supplemented and including all material incorporated by reference in
such prospectus or prospectuses.
“Purchase Agreement” shall have the meaning set forth in the recitals.




3







--------------------------------------------------------------------------------




“Register,” “Registered” and “Registration” shall refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act and the declaration or ordering of
effectiveness of such registration statement or document.
“Registrable Units” means (i) USAC Common Units beneficially owned by the
Holders as of the date of this Agreement, (ii) the USAC Common Units issuable
upon conversion of the USAC Class B Units owned by ETP, (iii) the USAC Common
Units issuable to USAC GP pursuant to the Restructuring Agreement and (iv) any
securities issued or issuable with respect thereto by way of conversion,
exchange, replacement, unit dividend, unit split or other distribution or in
connection with a combination of units, recapitalization, merger, consolidation
or other reorganization or otherwise. For purposes of this Agreement, any
Registrable Unit shall cease to be a Registrable Unit upon the earliest to occur
of the following: (A) when a Registration Statement covering such Registrable
Unit becomes or has been declared effective by the SEC and such Registrable Unit
has been sold or disposed of pursuant to such effective Registration Statement,
(B) when such Registrable Unit has been disposed of pursuant to any section of
Rule 144 (or any similar provision then in effect) under the Securities Act, (C)
when such Registrable Unit is held by the Partnership or one of its direct or
indirect subsidiaries, (D) when such Registrable Unit has been sold or disposed
of in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of such securities pursuant to
Section 3.06, (E) if such Registrable Unit has been sold in a private
transaction in which the transferor’s rights under this Agreement are assigned
to the transferee pursuant to Section 3.06 and such transferee is not an
Affiliate of USAC GP, at the time that is two (2) years following the transfer
of such Registrable Unit to such transferee and (F) in the case of Registrable
Units beneficially owned by the Energy Transfer Parties, three (3) years after
ETE and ETP cease to be an Affiliate of USAC GP (including where USAC GP ceases
to be the general partner of the Partnership).
“Registration Expenses” shall have the meaning set forth in Section 2.05.
“Registration Request” shall have the meaning set forth in Section 2.01(a).
“Registration Statement” means any registration statement of the Partnership
under the Securities Act that covers any of the Registrable Units pursuant to
the provisions of this Agreement, including the Prospectus, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all documents incorporated by reference in such Registration
Statement.
“Restructuring Agreement” shall have the meaning set forth in the recitals.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.
“Series A Preferred Holder” means any holder of the Partnership’s Series A
Preferred Units representing limited partner interests in the Partnership,
including any Person holding USAC Common Units resulting from the conversion or
redemption of the Series A Preferred Units, or




4







--------------------------------------------------------------------------------




holding any USAC Common Units issued upon exercise of the warrants issued in
connection with the issuance of the Series A Preferred Units.
“Series A Preferred Registration Rights Agreement” means that certain
Registration Rights Agreement dated as of April 2, 2018 by and among the
Partnership and each of the other parties listed on the signature page thereto,
as may be amended from time to time.
“Shelf Registration Statement” shall have the meaning set forth in Section
2.01(a).
“Suspension Period” shall have the meaning set forth in Section 2.03.
“Transaction Agreements” shall have the meaning set forth in the recitals.
“USAC Class B Units” shall have the meaning set forth in the recitals.
“USAC Common Units” shall have the meaning set forth in the recitals.
“USAC GP” shall have the meaning set forth in the recitals.
“USAC Holdings” shall have the meaning set forth in the preamble.
ARTICLE II

REGISTRATION RIGHTS
Section 2.01    Shelf Registration.
(a)    At the option and upon the written request (the “Registration Request”)
of a Holder (any such Holder, a “Demanding Holder”) the Partnership shall use
commercially reasonable efforts to prepare and file a Registration Statement to
permit the public resale of the Registrable Units of such Demanding Holder from
time to time as permitted by Rule 415 of the Securities Act (a “Shelf
Registration Statement”) in accordance with the provisions of this Agreement;
provided, that the Partnership shall only be obligated to prepare and file such
Shelf Registration Statement (i) with respect to any request by the Energy
Transfer Parties, if the amount of Registrable Units to be registered for resale
by the Energy Transfer Parties is greater than or equal to at least five percent
(5%) of the then outstanding Registrable Units beneficially owned by the Energy
Transfer Parties, (ii) with respect to any request by the Energy Transfer
Parties, if the request is made after the expiration of the Holding Period and
(iii) if the request is made after the expiration of any applicable lock-up
period imposed by the Partnership pursuant to Section 2.07; and provided,
further, that the Partnership shall not be required to effect more than (A)
three (3) Registrations pursuant to this Section 2.01 on behalf of ETE; and (B)
three (3) Registrations pursuant to this Section 2.01 on behalf of ETP. Within
five (5) Business Days of receipt of a Registration Request, the Partnership
shall give written notice to each other Holder regarding such proposed
Registration, and such notice shall offer such other Holders the opportunity to
include in the Registration such number of Registrable Units as each such Holder
may request. Each such Holder shall make its request in writing to the
Partnership within three (3) Business Days after the receipt of any such notice
from the Partnership, which request shall specify the number of Registrable
Units intended to be disposed




5







--------------------------------------------------------------------------------




of by such Holder. For the avoidance of doubt, the Energy Transfer Parties shall
not be entitled to be Demanding Holders until the expiration of the Holding
Period.
(b)    In connection with an underwritten offering of Registrable Units pursuant
to this Section 2.01, the Demanding Holders shall have the right to select the
managing underwriter or underwriters to lead the offering, subject to the
Partnership’s consent, not to be unreasonably withheld or delayed. The
Partnership shall not be required to effect more than (i) two (2) underwritten
offerings of Registrable Units in any 360-day period on behalf of ETE and ETP
and (ii) two (2) underwritten offerings of Registrable Units in any 360-day
period on behalf of USAC Holdings; provided, however, that if any Series A
Preferred Holder is conducting or actively pursuing an underwritten offering
pursuant to Section 2.03 of the Series A Preferred Registration Rights Agreement
on any date after three years from the date hereof, then the Partnership may
suspend any right of USAC Holdings, the Energy Transfer Parties or any of their
respective Affiliates to require the Partnership to conduct an underwritten
offering on their behalf pursuant to this Section 2.01, except that the
Partnership may only suspend the right of USAC Holdings or the Energy Transfer
Parties to require the Partnership to conduct an underwritten offering pursuant
to this Section 2.01 once in any six-month period and in no event for a period
that exceeds an aggregate of 60 days in any 180-day period or 90 days in any
365-day period. If the Partnership, USAC Holdings, the Energy Transfer Parties
or any of their respective Affiliates is conducting or actively pursuing a
securities offering of USAC Common Units with anticipated gross offering
proceeds of at least $50 million (other than in connection with any
at-the-market offering or similar continuous offering program), then the
Partnership may suspend any Series A Preferred Holder’s right to require the
Partnership to conduct an underwritten offering pursuant to Section 2.03 of the
Series A Preferred Registration Rights Agreement on such Series A Preferred
Holder’s behalf pursuant thereto; provided, however, that the Partnership may
only suspend such Series A Preferred Holder’s right to require the Partnership
to conduct an underwritten offering pursuant to Section 2.03 of the Series A
Preferred Registration Rights Agreement once in any six-month period and in no
event for a period that exceeds an aggregate of 60 days in any 180-day period or
90 days in any 365-day period.
(c)    In connection with an underwritten offering of Registrable Units pursuant
to this Section 2.01, if the managing underwriter(s) advise the Partnership that
in their opinion the number of USAC Common Units proposed to be included in such
offering exceeds the number of USAC Common Units that can be sold in such
offering without being likely to materially delay or jeopardize the success or
timing of the offering (including the price per unit of the USAC Common Units
proposed to be sold in such offering), the Partnership shall include in such
Registration and offering:
(i)    With respect to any underwritten offering occurring (i) prior to the
expiration of the Holding Period, (ii) after the expiration of the Holding
Period but prior to eighteen months from the Closing Date, (iii) after eighteen
months from the Closing Date but prior to the two-year anniversary of the
Closing Date and USAC Holdings beneficially owns less than 1,000,000 Registrable
Units or (iv) on any date following the two-year anniversary of the Closing
Date, then in the case of clause (i), (ii), (iii) and (iv), (A) first, the
number of USAC Common Units that the Demanding Holder proposes to sell and (B)
second, the number of USAC Common Units requested to be included therein by
other Holders that have elected to include Registrable Units in such
underwritten offering pursuant to Section




6







--------------------------------------------------------------------------------




2.01(a), pro rata among all such unitholders on the basis of the number of USAC
Common Units requested to be included therein by all such unitholders or as such
unitholders may otherwise agree. If the number of USAC Common Units that can be
sold is less than the number of USAC Common Units proposed to be sold by the
Demanding Holder, the amount of USAC Common Units to be sold shall be fully
allocated to the Demanding Holder.
(ii)    With respect to any underwritten offering occurring after the expiration
of the Holding Period but prior to the two-year anniversary of the Closing Date
and so long as USAC Holdings beneficially owns at least 1,000,000 Registrable
Units, the amount of USAC Common Units to be sold shall be allocated such that
USAC Holdings and the Energy Transfer Parties each receive 50% of the net
proceeds from the sale.
(d)    In connection with any Registrable Units offered pursuant to a Shelf
Registration Statement under this Section 2.01, the Holders shall provide the
Partnership with not less than three (3) Business Days’ notice before selling or
disposing of any such Registrable Units.
Section 2.02    Piggyback Registration.
(a)    Commencing on the expiration of the Holding Period (or, in the case of
USAC Holdings only, on the date hereof), if the Partnership proposes to file
with the SEC (i) a Registration Statement to register any USAC Common Units for
an underwritten offering under the Securities Act or (ii) a prospectus
supplement relating to the sale of USAC Common Units pursuant to an effective
“automatic” registration statement, so long as the Partnership is a WKSI at such
time or, whether or not the Partnership is a WKSI, so long as the Registrable
Units were previously included in the underlying shelf Registration Statement or
are included on an effective Registration Statement, in each case for its own
account and/or for another Person (except during the period from the date hereof
until two years thereafter, for any Series A Preferred Holder) (such other
Person, an “Other Holder”), other than on a registration statement on Form S-8
or Form S-4, and the form of registration statement to be used may be used for a
registration of Registrable Units (a “Piggyback Registration”), the Partnership
shall give five (5) Business Days’ written notice to the Holders of its
intention to file such registration statement and, subject to this Section 2.02,
shall include in such Registration Statement and in any offering of USAC Common
Units to be made pursuant to that Registration Statement all Registrable Units
with respect to which the Partnership has received a written request for
inclusion therein from any Holder within three (3) Business Days after such
Holder’s receipt of the Partnership’s notice (provided, that only Registrable
Units of the same class or classes as the USAC Common Units being registered may
be included). The Partnership shall have no obligation to proceed with any
Piggyback Registration and may abandon, terminate and/or withdraw such
registration for any reason at any time prior to the pricing thereof. Any Holder
shall have the right to withdraw such Holder’s request for inclusion of such
Holder’s Registrable Units in such Piggyback Registration by giving written
notice to the Partnership of such withdrawal at least two (2) Business Days
prior to the time of the public announcement of the Partnership’s intention to
conduct such underwritten offering.
(b)    If a Piggyback Registration is initiated for an underwritten offering on
behalf of the Partnership or any Other Holder and the managing underwriter(s)
advise the Partnership that in their opinion the number of USAC Common Units
proposed to be included in such offering exceeds




7







--------------------------------------------------------------------------------




the number of USAC Common Units that can be sold in such offering without being
likely to materially delay or jeopardize the success or timing of the offering
(including the price per unit of the USAC Common Units proposed to be sold in
such offering), the Partnership shall include in such registration and offering
(i) first, the number of USAC Common Units that the Partnership or, if such
offering was initiated by any Other Holder, any Other Holder proposes to sell
and (ii) second, the number of USAC Common Units requested to be included
therein by the Holders and by any Series A Preferred Holder pursuant to the
Series A Preferred Registration Rights Agreement that have elected to include
Registrable Units in such Piggyback Registration, pro rata among all such
Holders and Series A Preferred Holders on the basis of the number of USAC Common
Units requested to be included therein by all such Holders and Series A
Preferred Holders or as such Holders, Series A Preferred Holders and the
Partnership may otherwise agree and (iii) third, the number of USAC Common Units
requested to be included therein by other unitholders of USAC, pro rata among
all such unitholders on the basis of the number of USAC Common Units requested
to be included therein by all such unitholders or as such unitholders and the
Partnership may otherwise agree. If the number of USAC Common Units that can be
so sold is less than the number of USAC Common Units proposed to be sold by the
Partnership or any Other Holder pursuant to the Piggyback Registration, the
amount of USAC Common Units to be sold shall be fully allocated to the
Partnership or such Other Holder, as applicable.
(c)    In any Piggyback Registration under Section 2.02(b), the Partnership
shall have the right to select the underwriter or underwriters for any offering
conducted pursuant thereto.
(d)    None of the Holders shall sell any Registrable Units in any offering
pursuant to a Piggyback Registration unless it (i) agrees to sell such
Registrable Units on the basis provided in the underwriting arrangements
approved by the Partnership and (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements, lockups and other
documents reasonably required of such Holder under the terms of such
arrangements.
Section 2.03    Suspension Periods. The Partnership may delay the filing or
effectiveness of, or by written notice to the Holders suspend the use of, a
Shelf Registration Statement in conjunction with a registration of Registrable
Units pursuant to Section 2.01 (and, if reasonably required, withdraw any Shelf
Registration Statement that has been filed), but in each such case only if USAC
GP determines in good faith that (a) such delay would enable the Partnership to
avoid disclosure of material information, the disclosure of which at that time
would be adverse to the Partnership (including by interfering with, or
jeopardizing the success of, any pending or proposed acquisition, disposition or
reorganization), (b) such filing or use would render the Partnership unable to
comply with applicable securities Laws or (c) obtaining any financial statements
(including required consents) required to be included in any such Shelf
Registration Statement (or incorporated therein) would be impracticable. Any
period during which the Partnership has delayed the filing, effectiveness or use
of a Registration Statement pursuant to this Section 2.03 is herein called a
“Suspension Period.” In no event shall the number of days covered by (i) any one
Suspension Period exceed 60 days and (ii) all Suspension Periods in any 360 day
period exceed 120 days. The Holders shall keep the existence of each Suspension
Period confidential.




8







--------------------------------------------------------------------------------




Section 2.04    Obligations of the Partnership and the Holders.   Whenever
required under Section 2.01 to use commercially reasonable efforts to effect the
registration of any Registrable Units, the Partnership shall:
(i)    as expeditiously as possible, and in any event within 45 days of the
applicable Registration Request, subject to the other provisions of this
Agreement, prepare and file with the SEC a Registration Statement with respect
to such Registrable Units and cause such Registration Statement to become
effective not later than 120 days after the date of the filing of such
Registration Statement;
(ii)    use commercially reasonable efforts to prepare and file with the SEC
such amendments and supplements to such Registration Statement and the
Prospectus used in connection therewith as may be necessary to comply with the
applicable requirements of the Securities Act and to keep such Registration
Statement effective until the earliest date on which any of the following
occurs: (A) all Registrable Units covered by such Registration Statement have
been distributed in the manner set forth and as contemplated in such
Registration Statement, (B) there are no longer any Registrable Units
outstanding and (C) three (3) years from the date such Registration Statement
becomes effective (the “Effectiveness Period”);
(iii)    furnish to each selling Holder (A) as far in advance as reasonably
practicable before filing a Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed, and provide each such Holder the opportunity to object to
any information pertaining to such Holder and its plan of distribution that is
contained therein and make the corrections reasonably requested by such Holder
with respect to such information prior to filing such Registration Statement or
such other registration statement and the prospectus included therein or any
supplement or amendment thereto, and (B) an electronic copy of such Registration
Statement or such other registration statement and the prospectus included
therein and any supplements and amendments thereto in order to facilitate the
public sale or other disposition of the Registrable Units covered by such
Registration Statement or other registration statement;
(iv)    use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of any Registration Statement, or the lifting of
any suspension of the qualification or exemption from qualification of any
Registrable Units for sale in any jurisdiction in the United States;
(v)    if applicable, use reasonable best efforts to register or qualify such
Registrable Units under such other securities or blue sky laws of such U.S.
jurisdictions as the Holders reasonably request and continue such registration
or qualification in effect in such jurisdictions for as long as the applicable
Registration Statement may be required to be kept effective under this Agreement
(provided, that the Partnership will not be required to (A) qualify generally to
do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph (v), (B) subject itself to taxation in any
such jurisdiction or (C) consent to general service of process in any such
jurisdiction);




9







--------------------------------------------------------------------------------




(vi)    the Partnership shall ensure that a Registration Statement when it
becomes or is declared effective (including the documents incorporated therein
by reference) will comply as to form in all material respects with all
applicable requirements of the Securities Act and the Exchange Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (and, in the case of any prospectus contained in such Registration
Statement, in the light of the circumstances under which a statement is made).
As soon as practicable following the effective date of a Registration Statement,
but in any event within one (1) Business Day of such date, the Partnership will
notify the selling Holders of the effectiveness of such Registration Statement.
(vii)    promptly notify the Holders, at any time when delivery of a Prospectus
relating to its Registrable Units would be required under the Securities Act, of
(A) the occurrence of any event as a result of which the Prospectus included in
such Registration Statement contains an untrue statement of a material fact or
omits a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and prepare, as
soon as practical, a supplement or amendment to such Prospectus so that, as
thereafter delivered to any prospective purchasers of such Registrable Units,
such Prospectus shall not contain an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; (B) the
Partnership’s receipt of any written comments from the SEC with respect to any
filing referred to in clause (A) and any written request by the SEC for
amendments or supplements to such Registration Statement or any other
registration statement or any Prospectus thereto the issuance or threat of
issuance by the SEC of any stop order suspending the effectiveness of such
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose, and (C) the
receipt by the Partnership of any notification with respect to the suspension of
the qualification of any Registrable Units for sale under the applicable
securities or blue sky laws of any jurisdiction. The Partnership agrees to as
promptly as practicable amend or supplement the Prospectus or take other
appropriate action so that the Prospectus does not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing and to take such other action as is necessary
to remove a stop order, suspension, threat thereof or proceedings related
thereto;
(viii)    upon request, furnish to each selling Holder, subject to appropriate
confidentiality obligations, copies of any and all transmittal letters or other
correspondence with the SEC or any other governmental agency or self-regulatory
body or other body having jurisdiction (including any domestic or foreign
securities exchange) relating to such offering of Registrable Units;
(ix)    otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
promptly as




10







--------------------------------------------------------------------------------




practicable, an earnings statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder;
(x)    use reasonable best efforts to cause the Registrable Units to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Partnership
to enable the selling Holders to consummate the disposition of such Registrable
Units; provided, however, that the Partnership shall not be required to qualify
or register as a foreign corporation or to take any action that would subject it
to general service of process in any such jurisdiction where it is not presently
qualified or registered or where it would be subject to taxation as a foreign
corporation;
(xi)    in the case of an underwritten offering requested pursuant to Section
2.01(a), enter into an underwriting agreement containing such provisions
(including provisions for indemnification, lockups, opinions of counsel and
comfort letters) as are customary and reasonable for an offering of such kind;
(xii)    in the case of an underwritten offering requested pursuant to Section
2.01(a), use reasonable best efforts to (A) cause the Partnership’s independent
accountants to provide customary “cold comfort” letters to the managing
underwriter(s) of such offering in connection therewith and (B) cause the
Partnership’s counsel to furnish customary legal opinions to such underwriters
in connection therewith; and
(xiii)    use reasonable best efforts to cause all such Registrable Units to be
listed on each National Securities Exchange on which securities of the same
class issued by the Partnership are then listed.
(b)    It shall be a condition precedent to the obligations of the Partnership
to take any action pursuant to this Agreement that the Holders shall furnish to
the Partnership such information regarding itself, the Registrable Units held by
it, and the intended method of disposition of such securities as the Partnership
shall reasonably request and as shall be required in connection with the action
to be taken by the Partnership.
(c)    The Holders agree by having their USAC Common Units treated as
Registrable Units hereunder that, upon being advised in writing by the
Partnership of the occurrence of an event pursuant to Section 2.04(a)(vii) when
the Partnership is entitled to do so pursuant to Section 2.03, the Holders will
immediately discontinue (and direct any other Persons making offers and sales of
Registrable Units to immediately discontinue) offers and sales of Registrable
Units pursuant to any Registration Statement until it is advised in writing by
the Partnership that the use of the Prospectus may be resumed and is furnished
with a supplemented or amended Prospectus as contemplated by
Section 2.04(a)(vii), and, if so directed by the Partnership, the Holders will
deliver to the Partnership all copies, other than permanent file copies then in
the Holders’ possession, of the Prospectus covering such Registrable Units
current at the time of receipt of such notice.
(d)    The Partnership may prepare and deliver an issuer free writing prospectus
(as such term is defined in Rule 405 under the Securities Act) in lieu of any
supplement to a Prospectus, and




11







--------------------------------------------------------------------------------




references herein to any “supplement” to a Prospectus shall include any such
issuer free writing prospectus. No seller of Registrable Units may use a free
writing prospectus to offer or sell any such units without the Partnership’s
prior written consent.
(e)    It is understood and agreed that the Partnership shall not have any
obligations under this Article II at any time following the termination of this
Agreement, unless an underwritten offering in which any Holder participates has
been priced, but not completed, prior to the applicable date of such
termination, in which event the Partnership’s obligations under this
Section 2.04 shall continue with respect to such offering until it is so
completed.
(f)    If a Registration Statement required by Section 2.01 does not become or
is not declared effective within 180 days after the date it is filed with the
SEC (the “Filing Date”), then the Holders requesting such registration shall be
entitled to a payment (with respect to each Registrable Unit held by such
Holders), as liquidated damages and not as a penalty, of 0.25% per annum of the
Issue Price for each 30-day period immediately following the 180th day after the
Filing Date (the “Liquidated Damages”), until such time as such Registration
Statement becomes effective or is declared effective or the Registrable Units
covered by such Registration Statement are no longer outstanding.
(g)    The Liquidated Damages shall be paid to the Holders requesting
registration in cash within ten (10) Business Days of the end of each such
30-day period. Any payments made pursuant to this Section 2.04(g) shall
constitute such Holders’ exclusive remedy for such events. The Liquidated
Damages imposed hereunder shall be paid to such Holders in immediately available
funds. In no event will the aggregate amount of Liquidated Damages paid to the
Holders exceed 6% of the aggregate value of the USAC Common Units to be sold by
the Holders under the applicable Registration Statement, valued using the Issue
Price (the “Liquidated Damages Cap”). If the Partnership certifies that it is
unable to pay the Liquidated Damages in cash because such payment would result
in a breach under any of the Partnership’s or its subsidiaries’ credit
facilities filed as exhibits to the Partnership’s SEC documents, then the
Partnership may pay the Liquidated Damages in kind in the form of the issuance
of additional USAC Common Units. Upon any issuance of USAC Common Units as
Liquidated Damages, the Partnership shall promptly prepare and file an amendment
to the applicable Registration Statement prior to its effectiveness adding such
USAC Common Units to such Registration Statement as additional Registrable
Units. The determination of the number of USAC Common Units to be issued as the
Liquidated Damages shall be equal to such amounts divided by the volume weighted
average price of the USAC Common Units on the National Securities Exchange for
the five (5) consecutive trading days ending on the last trading day ending
before the date on which the Liquidated Damages payment is due. In addition to
being subject to the Liquidated Damages Cap, the payment of Liquidated Damages
to the Holders shall cease at such time as the Registrable Units of the Holders
become eligible for resale without limitation as to volume under Rule 144 of the
Securities Act.
Section 2.05    Expenses of Registration. All expenses incurred in connection
with any Registrations pursuant to Section 2.01 and any Registration pursuant to
Section 2.02 of this Agreement, and any offerings under the Registration
Statements filed in such Registrations, excluding underwriters’ discounts and
commissions, but including without limitation all




12







--------------------------------------------------------------------------------




registration, filing and qualification fees, word processing, duplicating,
printers’ and accounting fees (including the expenses of any special audits or
“cold comfort” letters required by or incident to such performance and
compliance), fees of the Financial Industry Regulatory Authority, Inc. or
listing fees, messenger and delivery expenses, all fees and expenses of
complying with state securities or blue sky laws (including the reasonable fees
and disbursements of counsel for the underwriters in connection with blue sky
qualifications), and the fees and disbursements of counsel for the Partnership
(“Registration Expenses”), shall be paid by the Partnership. The Holders shall
bear and pay the underwriting commissions and discounts applicable to securities
offered for their account in connection with any Registrations made pursuant to
this Agreement.
Section 2.06    Indemnification.  The Partnership shall indemnify, to the
fullest extent permitted by Law, the Holders against all losses, claims,
damages, liabilities, judgments, costs (including reasonable costs of
investigation) and expenses (including reasonable attorneys’ fees) relating to
the Registrable Units arising out of or based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement or
Prospectus or any amendment thereof or supplement thereto or arising out of or
based upon any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except insofar as the
same are made in reliance and in conformity with information furnished in
writing to the Partnership by any Holder or to the Partnership by any
participating underwriter for use in connection with any such Registration
Statement or Prospectus, or amendment or supplement thereto. In connection with
an underwritten offering in which any Holder participates conducted pursuant to
a registration effected hereunder, the Partnership shall indemnify each
participating underwriter to the same extent as provided above with respect to
the indemnification of the Holders.
(a)    In connection with any Registration Statement in which any Holder is
participating, such Holder shall furnish to the Partnership in writing such
information as the Partnership reasonably requests for use in connection with
any such Registration Statement or Prospectus, or amendment or supplement
thereto, and such Holder shall indemnify to the fullest extent permitted by Law,
the Partnership and its officers and directors, against all losses, claims,
damages, liabilities, judgments, costs (including reasonable costs of
investigation) and expenses (including reasonable attorneys’ fees) arising out
of or based upon any untrue or alleged untrue statement of material fact
contained in the Registration Statement or Prospectus, or any amendment or
supplement thereto, or arising out of or based upon any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, but only to the extent that the same are made in reliance
and in conformity with information furnished in writing to the Partnership by or
on behalf of such participating Holder expressly for use therein. In connection
with an underwritten offering conducted pursuant to a registration effected
hereunder, the participating Holders shall indemnify each participating
underwriter to the same extent as provided above with respect to the
indemnification of the Partnership.
(b)    Any Person entitled to indemnification hereunder shall (1) give prompt
written notice to the indemnifying Person of any claim with respect to which it
seeks indemnification and (2) permit such indemnifying Person to assume the
defense of such claim with counsel reasonably satisfactory




13







--------------------------------------------------------------------------------




to the indemnified Person. Failure to so notify the indemnifying Person shall
not relieve it from any liability that it may have to an indemnified Person. The
indemnifying Person shall not be subject to any liability for any settlement
made by the indemnified Person without its consent (but such consent will not be
unreasonably withheld). An indemnifying Person who is entitled to, and elects
to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel (in addition to one local counsel) for all
Persons indemnified (hereunder or otherwise) by such indemnifying Person with
respect to such claim (and all other claims arising out of the same
circumstances), unless in the reasonable judgment of any indemnified Person
there may be one or more legal or equitable defenses available to such
indemnified Person that are in addition to or may conflict with those available
to another indemnified Person with respect to such claim, in which case each
such indemnified Person shall be entitled to use separate counsel. The
indemnifying Person shall not consent to the entry of any judgment or enter into
or agree to any settlement relating to a claim or action for which any
indemnified Person would be entitled to indemnification by any indemnified
Person hereunder unless such judgment or settlement imposes no ongoing
obligations on any such indemnified Person and includes as an unconditional term
the giving, by all relevant claimants and plaintiffs to such indemnified Person,
a release, reasonably satisfactory in form and substance to such indemnified
Person, from all liabilities in respect of such claim or action for which such
indemnified Person would be entitled to such indemnification.
(c)    The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified Person or any officer or director of such indemnified Person and
shall survive the transfer of securities and the termination of this Agreement,
but only with respect to offers and sales of Registrable Units made before such
termination.
(d)    If the indemnification provided for in or pursuant to this Section 2.06
is due in accordance with the terms hereof, but is held by a court to be
unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
Person, in lieu of indemnifying such indemnified Person, shall contribute to the
amount paid or payable by such indemnified Person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying Person, on the one hand, and of
the indemnified Person, on the other hand, in connection with the statements or
omissions which result in such losses, claims, damages, liabilities or expenses
as well as any other relevant equitable considerations. The relative fault of
the indemnifying Person, on the one hand, and of the indemnified Person, on the
other hand, shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
indemnifying Person or by the indemnified Person, and by such Person’s relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.
Section 2.07    Lockup. The Holders shall, in connection with any underwritten
offering of the Partnership’s securities, upon the request of the underwriters
managing the underwritten offering of the Partnership’s securities, agree in
writing not to effect any sale, disposition or distribution of any Registrable
Units (other than that included in the registration) without the prior written
consent




14







--------------------------------------------------------------------------------




of the underwriters for such period of time as such underwriters may specify,
but in no event to exceed ten (10) days prior to the date of the Prospectus and
forty-five (45) days from the date of the Prospectus.
Section 2.08    Limitation on Subsequent Registration Rights. From and after the
date hereof, except for the Series A Preferred Registration Rights Agreement and
the registration rights pursuant to the Partnership Agreement, the Partnership
shall not, without the prior written consent of the Holders of a majority of the
outstanding Registrable Units, enter into any agreement with any current or
future holder of any securities of the Partnership that would allow such current
or future holder to require the Partnership to include securities in any
registration statement filed by the Partnership on a basis other than expressly
subordinate to the piggyback rights of the Holders of Registrable Units
hereunder; provided; however, that in no event shall the Partnership enter into
any agreement that would permit another holder of securities of the Partnership
to participate on a pari passu basis (in terms of priority of cut-back based on
advise of underwriters) with a Demanding Holder requesting Registration or an
underwritten offering pursuant to Section 2.01.
Section 2.09    Sale Restrictions. Each of the Energy Transfer Parties agrees
not to publicly or privately sell, dispose of or distribute any USAC Common
Units (including any USAC Common Units issuable upon the conversion of any
derivative securities) that are beneficially owned by such Holder, or issue
(publicly or privately) any derivative securities whose value is based on USAC
Common Units, until the expiration of the Holding Period. For the avoidance of
doubt, notwithstanding anything to the contrary contained in this Agreement, the
Partnership Agreement and the Transaction Agreements, the Energy Transfer
Parties shall have no right to publicly or privately sell, dispose of or
distribute any USAC Common Units (including any USAC Common Units issuable upon
the conversion of any derivative securities), or issue (publicly or privately)
any derivative securities whose value is based on USAC Common Units, prior to
the expiration of the Holding Period. Commencing on the expiration of the
Holding Period, each of the Energy Transfer Parties agrees not to effect any
sale, disposition or distribution of greater than ten (10) million USAC Common
Units by either Energy Transfer Party in any six-month period; provided,
however, that the foregoing shall not restrict the ability of any Energy
Transfer Party to sell, dispose of or distribute USAC Common Units to any Person
concurrently with the sale, transfer or other disposition of the GP Owner Equity
(as defined in the Restructuring Agreement) in accordance with Section 2.5(a) of
the Restructuring Agreement. Nothing contained in this Section 2.09 shall
prohibit any sale, disposition or distribution of USAC Common Units by the
Energy Transfer Parties to any of its Affiliates so long as such Affiliate
agrees to be bound by the terms of this Section 2.09.
ARTICLE III

MISCELLANEOUS
Section 3.01    Termination. Except as provided in Section 2.06, this Agreement
and all obligations of the Partnership and each of the Holders hereunder shall
terminate and have no further force or effect as of the date on which the
aggregate beneficial ownership of the Holders is less than 1,000,000 USAC Common
Units.




15







--------------------------------------------------------------------------------




Section 3.02    Interpretations. In this Agreement, unless a clear contrary
intention appears: (a) the singular includes the plural and vice versa;
(b) reference to a Person includes such Person’s successors and assigns but, in
the case of a Party, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity; (c) reference to any gender includes each other
gender; (d) references to any Schedule, Section, Article and subsection refer to
the corresponding Schedules, Sections, Articles and subsections of this
Agreement unless expressly provided otherwise; (e) references in any Section or
Article or definition to any clause means such clause of such Section, Article
or definition; (f) “hereunder,” “hereof,” “hereto” and words of similar import
are references to this Agreement as a whole and not to any particular provision
of this Agreement; (g) the word “or” is not exclusive, and the word “including”
(in its various forms) means “including without limitation”; (h) each accounting
term not otherwise defined in this Agreement has the meaning commonly applied to
it in accordance with GAAP; (i) references to “days” are to calendar days; and
(j) all references to money refer to the lawful currency of the United States.
The Article and Section titles and headings in this Agreement are inserted for
convenience of reference only and are not intended to be a part of, or to affect
the meaning or interpretation of, this Agreement.
Section 3.03    Amendment and Modifications. This Agreement may be amended,
modified or supplemented only by written agreement of the Partnership and
Holders holding a majority of the then outstanding Registrable Units; provided,
however, that notwithstanding the foregoing, any amendment, modification or
supplement hereto that adversely affects one Holder, solely in its capacity as a
holder of the USAC Common Units, in a manner that is materially different from
the other Holders (in such capacity) shall require the consent of the Holder so
affected.
Section 3.04    Waiver of Compliance. Except as otherwise provided in this
Agreement, any failure of any of the Parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the Party entitled to
the benefits thereof only by a written instrument signed by the Party granting
such waiver, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure.
Section 3.05    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by email
transmission, or mailed by a nationally recognized overnight courier, postage
prepaid, to the Parties at the following addresses (or at such other address for
a Party as shall be specified by like notice; provided, that notices of a change
of address shall be effective only upon receipt thereof):
If to ETE to:
Energy Transfer Equity, L.P.
8111 Westchester Drive, Suite 600
Dallas, Texas 75225
Attention: General Counsel
E-Mail: tom.mason@energytransfer.com






16







--------------------------------------------------------------------------------




with a copy to:


Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Attention: William N. Finnegan IV
Debbie P. Yee
E-Mail: bill.finnegan@lw.com
debbie.yee@lw.com



If to ETP to:
Energy Transfer Partners, L.P.
8111 Westchester Drive, Suite 600
Dallas, Texas 75225
Attention: General Counsel
E-Mail: jim.wright@energytransfer.com


with a copy to:


Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Attention: William N. Finnegan IV
Debbie P. Yee
E-Mail: bill.finnegan@lw.com
debbie.yee@lw.com


If to USAC Holdings:
USA Compression Holdings, LLC
100 Congress Avenue, Suite 450
Austin, Texas 78701
Attention: Christopher Porter
E-Mail: cporter@usacompression.com
and
c/o Riverstone Holdings, LLC
712 Fifth Avenue, 36th Floor
New York, New York 10019
Attention: Robert T. Gray
E-Mail: rgray@riverstonellc.com




17







--------------------------------------------------------------------------------




with a copy to:
Locke Lorde LLP
600 Travis, Suite 2800
Houston, Texas 77002
Attention: Joseph A. Perillo
Michael J. Blankenship
E-Mail: jperillo@lockelord.com
michael.blankenship@lockelord.com

If to the Partnership to:
USA Compression Partners, LP
100 Congress Avenue, Suite 450
Austin, Texas 78701
Attention: Christopher Porter
E-Mail: cporter@usacompression.com


with a copy to:
Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Attention: Ramey Layne
Milam Newby
E-Mail: rlayne@velaw.com
mnewby@velaw.com


Section 3.06    Transfer or Assignment of Registration Rights. The rights to
cause the Partnership to register Registrable Units under Article II may be
transferred or assigned by each Holder to one or more transferees or assignees
of Registrable Units or securities convertible into Registrable Units; provided,
however, that (a) unless any such transferee or assignee is an Affiliate of, and
after such transfer or assignment continues to be an Affiliate of, such Holder,
the amount of Registrable Units or securities convertible into Registrable
Units, as applicable, transferred or assigned to such transferee or assignee
shall represent at least $50 million of Registrable Units (determined by
multiplying the number of Registrable Units owned by the average of the closing
price on the National Securities Exchange for the USAC Common Units for the ten
(10) trading days preceding the date of such transfer or assignment), (b) the
Partnership is given written notice prior to any said transfer or assignment,
stating the name and address of each such transferee or assignee and identifying
the securities with respect to which such registration rights are being
transferred or assigned and (c) each such transferee or assignee assumes in
writing responsibility for its portion of the obligations of such transferring
Holder under this Agreement.
Section 3.07    Recapitalization, Exchanges, Etc. Affecting Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the




18







--------------------------------------------------------------------------------




Partnership or any successor or assign of the Partnership (whether by merger,
consolidation, sale of assets or otherwise) that may be issued in respect of, in
exchange for or in substitution of, the Registrable Units, and shall be
appropriately adjusted for combinations, unit splits, recapitalizations, pro
rata distributions of units and the like occurring after the date of this
Agreement.
Section 3.08    Third Party Beneficiaries. This Agreement shall be binding upon
and, except as provided below, inure solely to the benefit of the Parties hereto
and their respective successors and permitted assigns. None of the provisions of
this Agreement shall be for the benefit of or enforceable by any Person other
than the Parties, including any creditor of any Party or any of their
Affiliates, except that Section 2.07 shall inure to the benefit of the Persons
referred to therein. No Person other than the Parties shall obtain any right
under any provision of this Agreement or shall by reason of any such provision
make any claim in respect of any liability (or otherwise) against any other
Parties hereto.
Section 3.09    Other Registration Rights. The Parties hereby acknowledges and
agree that the registration rights provided for in this Agreement with respect
to the Registrable Units are the sole and exclusive registration rights of the
Energy Transfer Parties and their Affiliates (as defined in the Partnership
Agreement) with respect to the Registrable Units beneficially owned by the
Energy Transfer Parties and their Affiliates. For the avoidance of doubt, the
Energy Transfer Parties hereby acknowledge and agree that the registration
rights under Section 7.13 of the Partnership Agreement, will no longer be
available to the Energy Transfer Parties and its Affiliates with respect to
their Registrable Units and the Energy Transfer Parties for itself and for and
on behalf of its Affiliates renounces any claim to the registration rights under
Section 7.13 of the Partnership Agreement with respect to their Registrable
Units.
Section 3.10    Entire Agreement. This Agreement and the Transaction Agreements
constitute the entire agreement and understanding of the Parties with respect to
the subject matter hereof and supersede all prior agreements and understandings,
both oral and written, among the Parties or between any of them with respect to
such subject matter.
Section 3.11    Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision or portion of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable Law in any
jurisdiction by any applicable Governmental Authority,  such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provision of this Agreement in such jurisdiction or
affect the validity, legality or enforceability of any provision in any other
jurisdiction,  such provision shall be invalid, illegal or unenforceable only to
the extent strictly required by such Governmental Authority,  to the extent any
such provision is deemed to be invalid, illegal or unenforceable, each Party
agrees that it shall use its reasonable best efforts to cause such Governmental
Authority to modify such provision so that such provision shall be valid, legal
and enforceable as originally intended to the greatest extent possible and  to
the extent that the Governmental Authority does not modify such provision, each
Party agrees that it shall endeavor in good faith to exercise or modify such
provision so that such provision shall be valid, legal and enforceable as
originally intended to the greatest extent possible.




19







--------------------------------------------------------------------------------




Section 3.12    Facsimiles; Electronic Transmission; Counterparts. This
Agreement may be executed by facsimile or other electronic transmission
(including scanned documents delivered by email) by any Party and such execution
shall be deemed binding for all purposes hereof, without delivery of an original
signature being thereafter required. This Agreement may be executed in one or
more counterparts, each of which, when executed, shall be deemed to be an
original and all of which together shall constitute one and the same document.
Section 3.13    Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this Agreement
Section 3.14    Governing Law. This Agreement and all questions relating to the
interpretation or enforcement of this Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware without regard to
the Laws of the State of Delaware or any other jurisdiction that would call for
the application of the substantive laws of any jurisdiction other than the State
of Delaware.
Section 3.15    Consent to Jurisdiction. Each Party hereby agrees that service
of summons, complaint or other process in connection with any Proceedings
contemplated hereby may be made in accordance with Section 3.05 addressed to
such Party at the address specified pursuant to Section 3.05. Each of the
Parties irrevocably submits to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware, or in the event, but only in the event, that
such court does not have jurisdiction over such action or proceeding, to the
exclusive jurisdiction of the Superior Court of the State of Delaware (Complex
Commercial Division) or, if the subject matter jurisdiction over the matter that
is the subject of any such Proceedings is vested exclusively in the federal
courts of the United States of America, the United States District Court for the
District of Delaware, and any appellate courts of any thereof (collectively, the
“Courts”), for the purposes of any Proceeding arising out of or relating to this
Agreement or any transaction contemplated hereby (and agrees not to commence any
Proceeding relating hereto except in such Courts as provided herein). Each of
the Parties further agrees that service of any process, summons, notice or
document hand delivered or sent in accordance with Section 3.05 to such Party’s
address set forth in Section 3.05 will be effective service of process for any
Proceeding in Delaware with respect to any matters to which it has submitted to
jurisdiction as set forth in the immediately preceding sentence. Each of the
Parties irrevocably and unconditionally waives any objection to the laying of
venue of any Proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby or thereby in the Courts, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such Proceeding brought in any such court has been brought
in an inconvenient forum. Notwithstanding the foregoing, each Party agrees that
a final judgment in any Proceeding properly brought in accordance with the terms
of this Agreement shall be conclusive and may be enforced by suit on the
judgment in any jurisdiction or in any other manner provided at law or in
equity.
Section 3.16    WAIVER OF JURY TRIAL. EACH PARTY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT.




20







--------------------------------------------------------------------------------




Section 3.17    Specific Enforcement. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed, or were threatened to be not performed, in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that, in
addition to any other remedy that may be available to it, including monetary
damages, each of the Parties shall be entitled to an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement exclusively in the jurisdiction provided in
Section 3.14, and all such rights and remedies at law or in equity may be
cumulative. The Parties further agree that no Party shall be required to obtain,
furnish or post any bond or similar instrument in connection with or as a
condition to obtaining any remedy referred to in this Section 3.16 and each
Party waives any objection to the imposition of such relief or any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument.
[Signature Pages Follow]






21







--------------------------------------------------------------------------------





 
 
ENERGY TRANSFER PARTNERS, L.P.
 
 
 
 
 
 
 
 
By:
Energy Transfer Partners GP, L.P.,
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
By:
Energy Transfer Partners, L.L.C.,
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Thomas E. Long
 
 
 
 
Name: Thomas E. Long
 
 
 
 
Title: Chief Financial Officer
 



 
 
ENERGY TRANSFER EQUITY, L.P.
 
 
 
 
 
 
 
 
By:
LE GP, LLC,
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Thomas P. Mason
 
 
 
 
Name: Thomas P. Mason
 
 
 
 
Title: Executive Vice President and General Counsel
 





22







--------------------------------------------------------------------------------






 
 
USA COMPRESSION HOLDINGS, LLC
 
 
 
 
 
 
 
 
By:
/s/ Eric D. Long
 
 
 
 
Name: Eric D. Long
 
 
 
 
Title: President & Chief Executive Officer
 



 
 
USA COMPRESSION PARTNERS, LP
 
 
 
 
 
 
 
 
By:
USA Compression GP, LLC,
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Eric D. Long
 
 
 
 
Name: Eric D. Long
 
 
 
 
Title: President & Chief Executive Officer
 





23







--------------------------------------------------------------------------------





Schedule I
Holders’ Interests
Name
 
Number of USAC Common Units
Energy Transfer Equity, L.P.
 
20,466,912
Energy Transfer Partners, L.P.
 
19,191,351
USA Compression Holdings, LLC
 
12,625,284














